 

Exhibit 10.96



 

AMENDMENT NO. 7 AND JOINDER AGREEMENT

TO CREDIT AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 7 AND JOINDER AGREEMENT TO CREDIT AND SECURITY AGREEMENT
(this “Amendment”) is made as of this 5th day of October, 2015, by and among
TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada corporation (“TCHI”), TWINLAB
CONSOLIDATION CORPORATION, a Delaware corporation (“TCC”), TWINLAB HOLDINGS,
INC., a Michigan corporation, ISI BRANDS INC., a Michigan corporation, TWINLAB
CORPORATION, a Delaware corporation (“Twinlab Corporation”), NUTRASCIENCE LABS,
INC., a Delaware corporation (formerly known as TCC CM Subco I, Inc.), and
NUTRASCIENCE LABS IP CORPORATION, a Delaware corporation (formerly known as TCC
CM Subco II, Inc.) (each of the foregoing Persons being referred to herein
individually as a “Existing Borrower”, and collectively as “Existing
Borrowers”), ORGANIC HOLDINGS LLC, a Delaware limited liability company, RESERVE
LIFE ORGANICS, LLC, a Delaware limited liability company, RESVITALE, LLC, a
Delaware limited liability company, RE-BODY, LLC, a Delaware limited liability
company, INNOVITAMIN ORGANICS, LLC, a Delaware limited liability company,
ORGANICS MANAGEMENT LLC, a Delaware limited liability company, COCOAWELL, LLC, a
Delaware limited liability company, FEMBODY, LLC, a Delaware limited liability
company, RESERVE LIFE NUTRITION, L.L.C., a Delaware limited liability company,
INNOVITA SPECIALTY DISTRIBUTION, LLC, a Delaware limited liability company, and
JOIE ESSANCE, LLC, a Delaware limited liability company (each of the foregoing
Persons being referred to herein individually as a “New Borrower”, and
collectively as “New Borrowers”; and together with Existing Borrowers and each
Subsidiary joining the Credit Agreement as hereinafter defined as a Borrower,
individually, each a “Borrower” and collectively, “Borrowers”), and MIDCAP
FUNDING X TRUST, a Delaware statutory trust, as successor-by-assignment from
MidCap Financial Trust (as Agent for Lenders, “Agent”, and individually, as a
Lender), and the other financial institutions or other entities from time to
time parties to the Credit Agreement referenced below, each as a Lender.

 

RECITALS

 

A.           Existing Borrowers, Agent and Lenders are parties to that certain
Credit and Security Agreement dated as of January 22, 2015 by and among
Borrowers, Agent and Lenders (as amended by that certain Amendment No. 1 to
Credit and Security Agreement and Limited Consent dated as of February 4, 2015,
by that certain Amendment No. 2 to Credit and Security Agreement dated as of
April 7, 2015, by that certain Amendment No. 3 to Credit and Security Agreement
and Limited Consent dated as of April 30, 2015, by that certain Amendment No. 4
to Credit and Security Agreement and Limited Consent dated as of June 30, 2015,
by that certain Amendment No. 5 to Credit and Security Agreement and Limited
Waiver dated as of June 30, 2015, by that certain Amendment No. 6 to Credit and
Security Agreement, Limited Consent and Limited Waiver dated as of September 9,
2015 , as amended hereby and as it may be further amended, modified and restated
from time to time, the “Credit Agreement”).  Capitalized terms used but not
otherwise defined in this Amendment shall have the meanings set forth in the
Credit Agreement.

 

 

 

 

B.           Pursuant to Section 4.11(c) of the Credit Agreement, the Existing
Borrowers are required to cause New Borrowers to join the Credit Agreement each
as a “Borrower”, and subject to and in accordance with the terms and conditions
of this Amendment and the applicable requirements of the Credit Agreement,
Borrowers, Agent and Lenders are willing to enter into this Amendment to join
each New Borrower as a “Borrower” under the Credit Agreement and the other
Financing Documents.

 

C.           Borrowers, Agent and Lenders have agreed to amend the Credit
Agreement as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:

 

1.           Recitals.   This Amendment shall constitute a Financing Document
and the Recitals set forth above shall be construed as part of this Amendment as
if set forth fully in the body of this Amendment.

 

2.           Joinder.  Subject to the satisfaction of the conditions precedent
set forth in Section 8 hereof:

 

(a)          Each New Borrower hereby joins in, assumes, adopts and becomes a
“Borrower” under the Credit Agreement and with respect to all Loans and
Obligations made and incurred pursuant thereto.  Each New Borrower hereby
becomes a party to the Credit Agreement, the Notes and the other Financing
Documents applicable to it as a “Borrower” and all references to “Borrower” or
“Borrowers” contained in the Financing Documents are hereby deemed for all
purposes to also refer to and include such New Borrower, and such New Borrower
hereby agrees to comply with all of the terms and conditions of the Financing
Documents as if New Borrower was an original signatory thereto.

 

(b)          Without limiting the generality of the provisions of subparagraph
(a) above, each New Borrower is thereby jointly and severally liable, along with
all other Borrowers, for all existing and future Loans and other Obligations
incurred at any time by any one or more Borrowers under the Financing Documents.

 

(c)          Notwithstanding anything to the contrary set forth herein, each
Borrower acknowledges and agrees that, as of the date hereof, Agent has not
completed its due diligence of New Borrowers, and therefore, the Accounts of New
Borrowers shall not be deemed to be Eligible Accounts, and consequently, such
Accounts shall not be included in the Borrowing Base unless and until Agent has
determined, in its sole and absolute discretion, to include New Borrower’s
Accounts, or a portion thereof, in the Borrowing Base as Eligible Accounts;
provided, however, that notwithstanding Section 2.1(b)(ii)(B) of the Credit
Agreement, in the event that Lender allows the New Borrower's Accounts to be
included in the Borrowing Base, advances funds to the Borrowers based on such
allowance and then deems such Accounts of the New Borrower to not be Eligible
Accounts, the Borrowers shall have five (5) Business Days to pay the amount that
the Revolving Loan Outstandings exceed the Revolving Loan Limit as a result of
the Agent deeming such Accounts of the New Borrower to not be Eligible
Accounts.  

 

 

 

 

3.           Amendment to Credit Agreement.  

 

(a)          The definition of “Seventh Amendment Closing Date” is hereby added
to Section 1.01 in its alphabetical order:

 

“Seventh Amendment Closing Date” means October 5, 2015.

 

(b)          Section 2.2(f) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

Deferred Revolving Loan Origination Fee.  If Lenders’ funding obligations in
respect of the Revolving Loan Commitment under this Agreement terminate for any
reason (whether by voluntary termination by Borrowers, by reason of the
occurrence of an Event of Default or otherwise) prior to the Commitment Expiry
Date, Borrowers shall pay to Agent, for the benefit of all Lenders committed to
make Revolving Loans on the Closing Date, a fee as compensation for the costs of
such Lenders being prepared to make funds available to Borrowers under this
Agreement, equal to an amount determined by multiplying the Revolving Loan
Commitment by the following applicable percentage amount: 3.0% for the first and
second year following the Closing Date and 2.0% thereafter. All fees payable
pursuant to this paragraph shall be deemed fully earned and non-refundable as of
the Closing Date.

 

(c)          Section 6.2 of the Credit Agreement is hereby amended and restated
in its entirety, effective as of September 30, 2015, as follows:

 

Minimum Adjusted EBITDA.  Commencing with the month ending October 31, 2015 and
until such time as all Obligations are paid, satisfied and discharged in full,
the Borrowers shall not, as of the end of any measurement period set forth
below, permit the Adjusted EBITDA for such measurement period to be less than
the amount set forth in the table below opposite such measurement period.

  

Measurement Period Minimum Adjusted EBITDA October 1, 2015 to December 31, 2015
$ -2,500,000 October 1, 2015 to March 31, 2016 $ -1,750,000



 



(d)          Section 6.3 of the Credit Agreement is hereby amended and restated
in its entirety, effective as of September 30, 2015, as follows:

 

 

 

 

Fixed Charge Coverage Ratio.  Commencing June 30, 2016 and until such time as
all Obligations are paid, satisfied and discharged in full, the Borrowers shall
not, as of the end of any month, permit the Fixed Charge Coverage Ratio for the
period of trailing twelve months most recently ended on or prior to such date to
be less than 1.15x.  Notwithstanding the foregoing, it is hereby agreed that (i)
the applicable measurement period for the month ending June 30, 2016 shall be
from April 1, 2015 to June 30, 2016 (trailing three Months or T3M), (ii) the
applicable measurement period for the month ending July 31, 2016 will be T4M,
(iii) the applicable measurement period for the month ending August 31, 2016
will be T5M, and (iv) the applicable measurement periods shall so continue until
T12M is achieved.

 

(e)          Section 6.4 of the Credit Agreement is hereby amended and restated
in its entirety, effective as of September 30, 2015, as follows:

 

Total Funded Debt to Adjusted EBITDA Ratio.  Commencing with the fiscal quarter
ending September 30, 2016 and until such time as all Obligations are paid,
satisfied and discharged in full, the Companies shall not, as of the end of any
fiscal quarter, permit the applicable ratio set forth in the table below to
exceed the amount set forth therein:

 

Applicable Ratio: (A) Total Funded Debt (calculated without giving effect to any
Indebtedness that is subordinate both to the Obligations and to the Penta Debt)
to (B) Adjusted EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date to exceed 4.0x

 

For the purposes of this Section 6.4, Adjusted EBITDA (1) for the measurement
period ending on September 30, 2016, shall equal the Adjusted EBITDA for the
fiscal quarter ending September 30, 2016 multiplied by 4, (2) for the
measurement period ending on December 31, 2016, shall equal the sum of Adjusted
EBITDA for the fiscal quarters ending September 30, 2016 and December 31, 2016,
multiplied by 2 and (3) for the measurement period ending on March 31, 2017,
shall equal the sum of the Adjusted EBITDA for the fiscal quarters ending
September 30, 2016, December 31, 2016 and March 31, 2017, multiplied by 4 and
divided by 3.

 

4.           Confirmation of Representations and Warranties; Reaffirmation of
Security Interest.  Each Existing Borrower hereby (a) confirms that all of the
representations and warranties set forth in the Credit Agreement are true and
correct with respect to such Borrower as of the date hereof, and (b) covenants
to perform its respective obligations under the Credit Agreement.  Each Existing
Borrower confirms and agrees that all security interests and Liens granted to
Agent continue in full force and effect, and all Collateral remains free and
clear of any Liens, other than those granted to Agent and Permitted
Liens.  Nothing herein is intended to impair or limit the validity, priority or
extent of Agent’s security interests in and Liens on the Collateral.  

 

 

 

 

5.           Enforceability.  This Amendment constitutes the legal, valid and
binding obligation of each Borrower, and is enforceable against each Borrowers
in accordance with its terms, except as the enforceability thereof may be
limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.

 

6.           Costs and Fees. In consideration of Agent’s agreement to enter into
this Amendment, Borrower shall pay to Agent a modification fee equal to One
Hundred Fifty Thousand and No/100 Dollars ($150,000.00) due and payable on the
date hereof.  Furthermore, Borrowers shall be responsible for the payment of all
reasonable costs and fees of Agent’s counsel incurred in connection with the
preparation of this Amendment and any related documents.  If Agent or any Lender
uses in-house counsel for any of these purposes, Borrowers further agree that
the Obligations include reasonable charges for such work commensurate with the
fees that would otherwise be charged by outside legal counsel selected by Agent
or such Lender for the work performed.  Borrowers hereby authorize Agent to
deduct all of such fees set forth in this Section 6 from the proceeds of one or
more Revolving Loans made under the Credit Agreement.

  

7.           Representations and Warranties; Covenants; Grant of Security
Interest.

 

      (a)          Each New Borrower hereby (a) confirms that all of the
representations and warranties set forth in the Credit Agreement are true and
correct with respect to such New Borrower as of the date hereof subject to the
New Borrowers providing updated Schedules to the Credit Agreement under Section
9 below, and (b) covenants to perform its respective obligations under the
Credit Agreement.  

 

      (b)          Consistent with the intent of the parties and in
consideration of the accommodations set forth herein, in addition to the grant
of security set forth in Section 9.1 of the Credit Agreement and as further
security for the prompt payment in full of all Obligations, and without limiting
any other grant of a Lien and security interest in any Security Document, each
New Borrower hereby assigns and grants to Agent, for the benefit of itself and
Lenders, a continuing first priority Lien on and security interest in, upon, and
to the now owned and hereafter acquired Collateral set forth on Exhibit A
attached hereto and made a part hereof in which such New Borrower has
rights.  Agent agrees that its Liens on the New Borrowers’ titled motor vehicles
need not be perfected unless the Agent so requests after the Effective
Date.  Each New Borrower hereby authorizes Agent to file UCC-1 financing
statements against such New Borrower covering the Collateral owned by such New
Borrower in such jurisdictions as Agent shall deem necessary, prudent or
desirable to perfect and protect the liens and security interests granted to
Agent hereunder.

 

      (c)          To the extent a New Borrower is authorized to file such
statements, each of the New Borrowers hereby designates and authorizes Agent to
file any and all Uniform Commercial Code Amendment Statements terminating the
financing statements of record with the applicable filing office with any of the
New Borrowers as debtor and Penta Mezzanine SBIC Fund I, LP or Siena Funding
LLC, successor by assignment to Siena Lending Group LLC as secured party.

 

 

 

 

8.           Conditions to Effectiveness.  This Amendment shall become effective
as of the date on which each of the following conditions has been satisfied (the
“Effective Date”):

 

      (a)          Borrowers shall have delivered to Agent this Amendment and an
Amended and Restated Revolving Loan Note, duly executed by an authorized officer
of each Borrower;

 

      (b)          [Reserved];

 

      (c)          all representations and warranties of Borrowers contained
herein shall be true and correct in all material respects as of the Effective
Date (and such parties’ delivery of their respective signatures hereto shall be
deemed to be its certification thereof);

 

      (d)          the Sole Manager of Organic Holdings LLC ("Organic") shall
have delivered to Agent a duly executed certificate identifying the manager of
Organic  who is duly authorized to execute and deliver this Amendment on behalf
of itself and the other New Borrowers and any related documents, together with
resolutions of the Sole Manager of Organic  authorizing the transactions
contemplated by this Amendment on behalf of itself and the other New Borrowers;
and

 

      (e)          Agent shall have received from Borrowers of all of the fees
owing pursuant to this Amendment and Agent’s reasonable out-of-pocket legal fees
and expenses.

 

9.           Post-Seventh Amendment Closing Requirements.  Borrowers shall
complete each of the post-closing obligations and/or provide to Agent each of
the documents, instruments, agreements and information listed on Schedule 7.4(B)
attached hereto on or before the date set forth for each such item thereon, each
of which shall be completed or provided in form and substance satisfactory to
Agent.

 

10.         Release.  Each Borrower, voluntarily, knowingly, unconditionally and
irrevocably, with specific and express intent, for and on behalf of itself and
all of its respective parents, subsidiaries, affiliates, members, managers,
predecessors, successors, and assigns, and each of their respective current and
former directors, officers, shareholders, agents, and employees (collectively,
“Releasing Parties”), does hereby fully and completely release, acquit and
forever discharge each Indemnitee of and from any and all actions, causes of
action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Indemnitees (or any of them) that directly or indirectly arise out
of, are based upon or are in any manner connected with any Prior Related
Event.  “Prior Related Event” means any transaction, event, circumstance,
action, failure to act, occurrence of any type or sort, whether known or
unknown, which occurred, existed, was taken, was permitted or begun in
accordance with, pursuant to or by virtue of (a) any of the terms of this
Amendment or any other Financing Document, (b) any actions, transactions,
matters or circumstances related hereto or thereto, (c) the conduct of the
relationship between any Indemnitee and any Borrower, or (d) any other actions
or inactions by any Indemnitee, all on or prior to the Effective Date.  Each
Borrower acknowledges that the foregoing release is a material inducement to
Agent’s and Lender’s decision to enter into this Amendment and to agree to the
modifications contemplated hereunder.

 

 

 

 

11.         No Waiver or Novation.  The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided in this Amendment,
operate as a waiver of any right, power or remedy of Agent, nor constitute a
waiver of any provision of the Credit Agreement, the Financing Documents or any
other documents, instruments and agreements executed or delivered in connection
with any of the foregoing.  Nothing herein is intended or shall be construed as
a waiver of any existing Defaults or Events of Default under the Credit
Agreement or other Financing Documents or any of Agent’s rights and remedies in
respect of such Defaults or Events of Default.  This Amendment (together with
any other document executed in connection herewith) is not intended to be, nor
shall it be construed as, a novation of the Credit Agreement.

 

12.         Affirmation.  Except as specifically amended pursuant to the terms
hereof, the Credit Agreement and all other Financing Documents (and all
covenants, terms, conditions and agreements therein) shall remain in full force
and effect, and are hereby ratified and confirmed in all respects by
Borrowers.  Each Borrower covenants and agrees to comply with all of the terms,
covenants and conditions of the Credit Agreement (as amended hereby) and the
Financing Documents, notwithstanding any prior course of conduct, waivers,
releases or other actions or inactions on Agent’s or any Lender’s part which
might otherwise constitute or be construed as a waiver of or amendment to such
terms, covenants and conditions.

 

13.         Miscellaneous.

 

      (a)          Reference to the Effect on the Credit Agreement.  Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of similar import shall
mean and be a reference to the Credit Agreement, as amended by this
Amendment.  Except as specifically amended above, the Credit Agreement, and all
other Financing Documents (and all covenants, terms, conditions and agreements
therein), shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by Borrowers.  

 

      (b)          Incorporation of Credit Agreement Provisions.  The provisions
contained in Section 11.6 (Indemnification), Section 12.8 (Governing Law;
Submission to Jurisdiction) and Section 12.9 (Waiver of Jury Trial) of the
Credit Agreement are incorporated herein by reference to the same extent as if
reproduced herein in their entirety.

 

      (c)          Headings.  Section headings in this Amendment are included
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

      (d)          Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Signatures by
facsimile or by electronic mail delivery of an electronic version (e.g., .pdf or
.tif file) of an executed signature page shall be treated as delivery of an
original and shall bind the parties hereto. This Amendment constitutes the
entire agreement and understanding among the parties hereto and supersede any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof.

 

 

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

 

 

 

(Signature Page to Amendment No. 7 and Joinder Agreement to Credit and Security
Agreement)

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Amendment under seal as of the day and year first hereinabove set
forth.

 

AGENT: MIDCAP FUNDING X TRUST, a Delaware statutory trust, as
successor-by-assignment from MidCap Financial Trust         By: Apollo Capital
Management, L.P.,     its investment manager         By: Apollo Capital
Management GP, LLC,   its general partner

 

  By: /s/ Maurice Amsellem (SEAL)   Name:  Maurice Amsellem   Title:
  Authorized Signatory

 



LENDER: MIDCAP FUNDING X TRUST, a Delaware
statutory trust, as successor-by-assignment from
MidCap Financial Trust         By: Apollo Capital Management, L.P.,     its
investment manager         By: Apollo Capital Management GP, LLC,   its general
partner

 

  By: /s/ Maurice Amsellem (SEAL)   Name:  Maurice Amsellem   Title:
  Authorized Signatory

 

 

 

 

(Signature Page to Amendment No. 7 and Joinder Agreement to Credit and Security
Agreement)

   

 

EXISTING BORROWERS: TWINLAB CONSOLIDATION CORPORATION       By: /s/ Thomas A.
Tolworthy (Seal)   Name: Thomas A. Tolworthy   Title:   Chief Executive Officer
and President

 

TWINLAB CONSOLIDATED HOLDINGS, INC.   TWINLAB HOLDINGS, INC.       By: /s/
Thomas A. Tolworthy (Seal)   By: /s/ Thomas A. Tolworthy (Seal) Name:  Thomas A.
Tolworthy   Name:  Thomas A. Tolworthy Title:  Chief Executive Officer and
President   Title:  Chief Executive Officer and President       TWINLAB
CORPORATION   ISI BRANDS INC.       By: /s/ Thomas A. Tolworthy (Seal)   By: /s/
Thomas A. Tolworthy (Seal) Name:  Thomas A. Tolworthy   Name:  Thomas A.
Tolworthy Title:  Chief Executive Officer and President   Title:  Chief
Executive Officer and President       NUTRASCIENCE LABS, INC.   NUTRASCIENCE
LABS IP CORPORATION       By: /s/ Thomas A. Tolworthy (Seal)   By: /s/ Thomas A.
Tolworthy (Seal) Name:  Thomas A. Tolworthy   Name:  Thomas A. Tolworthy
Title:  Chief Executive Officer and President   Title:  Chief Executive Officer
and President



 

 

 

 

 

(Signature Page to Amendment No. 7 and Joinder Agreement to Credit and Security
Agreement)

 

NEW BORROWERS:           ORGANIC HOLDINGS LLC   RESERVE LIFE ORGANICS, LLC      
By: /s/ Thomas A. Tolworthy (Seal)   By ORGANIC HOLDINGS LLC, Name: Thomas A.
Tolworthy   its sole Member Title:  Sole Manager         By: /s/ Thomas A.
Tolworthy (Seal)     Name: Thomas A. Tolworthy     Title:  Sole Manager      
RESVITALE, LLC   RE-BODY, LLC       By ORGANIC HOLDINGS LLC,   By ORGANIC
HOLDINGS LLC, its sole Member   its sole Member       By: /s/ Thomas A.
Tolworthy (Seal)   By: /s/ Thomas A. Tolworthy (Seal) Name: Thomas A. Tolworthy
  Name: Thomas A. Tolworthy Title:  Sole Manager   Title:  Sole Manager      
INNOVITAMIN ORGANICS, LLC   ORGANICS MANAGEMENT LLC     By ORGANIC HOLDINGS LLC,
By ORGANIC HOLDINGS LLC,   its sole Member its sole Member         By: /s/
Thomas A. Tolworthy (Seal) By: /s/ Thomas A. Tolworthy (Seal)   Name: Thomas A.
Tolworthy Name: Thomas A. Tolworthy   Title:  Sole Manager Title:  Sole Manager
          COCOAWELL, LLC   FEMBODY, LLC       By ORGANIC HOLDINGS LLC,   By
ORGANIC HOLDINGS LLC, its sole Member   its sole Member       By: /s/ Thomas A.
Tolworthy (Seal)   By: /s/ Thomas A. Tolworthy (Seal) Name: Thomas A. Tolworthy
  Name: Thomas A. Tolworthy Title:  Sole Manager   Title:  Sole Manager

 

 

 

 

(Signature Page to Amendment No. 7 and Joinder Agreement to Credit and Security
Agreement)

 

RESERVE LIFE NUTRITION, L.L.C.   INNOVITA SPECIALTY DISTRIBUTION, LLC       By
ORGANIC HOLDINGS LLC,   By ORGANIC HOLDINGS LLC, its sole Member   its sole
Member       By: /s/ Thomas A. Tolworthy (Seal)   By: /s/ Thomas A. Tolworthy
(Seal) Name: Thomas A. Tolworthy   Name: Thomas A. Tolworthy Title:  Sole
Manager   Title:  Sole Manager       JOIE ESSANCE, LLC     By ORGANIC HOLDINGS
LLC,     its sole Member           By: /s/ Thomas A. Tolworthy (Seal)     Name:
Thomas A. Tolworthy     Title:  Sole Manager    

 

 

 

 

Exhibit A – Collateral

 

The Collateral consists of all of New Borrower’s assets, including without
limitation, all of New Borrower’s right, title and interest in and to the
following, whether now owned or hereafter created, acquired or arising:

 

(a)all goods, Accounts (including health-care insurance receivables), equipment
(as defined in the UCC), Inventory, contract rights or rights to payment of
money, leases, license agreements, franchise agreements, General Intangibles,
commercial tort claims (as defined in the UCC), documents(as defined in the
UCC), instruments (as defined in the UCC, including any promissory notes),
chattel paper (as defined in the UCC, whether tangible or electronic), cash,
money, deposit accounts(as defined in the UCC), securities accounts (as defined
in the UCC), fixtures (as defined in the UCC), letter of credit rights (as
defined in the UCC), letters of credit (as defined in the UCC, whether or not
the letter of credit is evidenced by a writing), securities (as defined in the
UCC), and all other investment property(as defined in the UCC), supporting
obligations (as defined in the UCC), and financial assets (as defined in the
UCC), whether now owned or hereafter acquired, wherever located;

 

(b)all of New Borrower’s books and records evidencing or relating to any of the
foregoing; and

 

(c)any and rights, remedies, Guarantees, and security interests in respect of
the foregoing, all rights of enforcement and collection, and all rights under
the Financing Documents in respect of the foregoing, all information and data
compiled or derived by New Borrower or to which New Borrower is entitled in
respect of or related to the foregoing, and any and all claims, rights and
interests in any of the above and all substitutions for, additions, attachments,
accessories, accessions and improvements to and replacements, products, proceeds
and insurance proceeds of any or all of the foregoing.

 

 

 

 

Schedule 7.4 (B) – Post Closing Requirements to Seventh Amendment Closing Date

 

Borrowers shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below, all to the satisfaction of Agent in its sole and absolute
discretion:

 

1.As soon as possible, but in any case within five (5) Business Days of the
Seventh Amendment Closing Date, Borrowers shall deliver or cause to be delivered
to Agent:

 

a.updated Schedules to the Credit Agreement having been revised and updated to
reflect the joinder of the New Borrowers each as a “Borrower” under the
Financing Documents and shall be deemed to be given as of the Seventh Amendment
Closing Date and replace the corresponding schedules to the Credit Agreement;

 

b.one or more fully completed and duly executed IRS Tax Form 8821 relating to
each New Borrower in form and substance acceptable for filing with the IRS;

 

c.one or more Pledge Agreements with respect to all of the issued and
outstanding equity interests of all New Borrowers in form and substance
satisfactory to Agent in its sole and absolute discretion, including the
delivery of any certificated equity interests along with instruments of transfer
issued in blank;

 

d.one or more Grants of Security Interest in Patent and Trademarks with respect
to all of the registered intellectual property of New Borrowers in form and
substance satisfactory to Agent in its sole and absolute discretion;

 

e.an amended and restated Certificate of Validity executed by an executive
officer or the manager (as the case may be) of the Borrowers in form and
substance satisfactory to Agent in its sole and absolute discretion;

 

f.complete and accurate copies of each Material Contract with respect to the New
Borrowers including any amendments, supplements, restatements or modifications
thereto;

 

g.a complete and accurate updated information certificate with respect to the
Borrowers, in form and substance acceptable to Agent; and

 

h.the legal opinion of Varnum LLP covering the New Borrowers and the Amendment
No. 7 and Joinder Agreement to the Credit and Security Agreement and such other
matters deemed advisable by Agent in its sole discretion, in form and substance
acceptable to Agent and its counsel.

 

 

 

 

2.As soon as possible, but in any case within ten (10) days of the Seventh
Amendment Closing Date, Borrowers shall deliver or cause to be delivered to
Agent:

 

a.evidence of the filed termination statements with respect to financing
statements filed with the Delaware Secretary of State with the New Borrowers as
debtors and Penta Mezzanine SBIC Fund I, LP or Siena Funding LLC, successor by
assignment to Siena Lending Group LLC as secured party; and

 

b.evidence of insurance with respect to the New Borrowers, including but not
limited to an Additional Insured and Lender’s Loss Payable endorsements and/or
declaration pages acceptable to the Lender, all such insurances to be in
compliance with Section 4.4 of the Credit Agreement.

 

3.As soon as possible, but in any case within fifteen (15) days of the Seventh
Amendment Closing Date:

 

a.Borrowers shall deliver or cause to be delivered to Agent a landlord’s
agreement, warehouseman’s agreement or other access agreement from the
applicable lessor or warehouseman, in each case in form and substance
satisfactory to Agent in its reasonable discretion for all leased properties of
the New Borrowers;

 

b.Borrowers shall enter, cause to be entered into and deliver to the same to the
Agent, a fully executed Deposit Account Control Agreement with respect to all a
deposit accounts and securities accounts with the financial institutions with
which New Borrowers maintain such accounts.

 

Nothing in this Schedule 7.4(B) shall act or be construed to limit any of the
rights and remedies of the Agent and Lenders under this Agreement, including to
withhold Borrowing Base reserves.  The failure of any Borrower or of Parent to
complete and satisfy any of the above obligations on or before the date
indicated above, or the failure of any Borrower or of Parent to deliver any of
the above listed items on or before the date indicated above, shall constitute
an immediate and automatic Event of Default, unless otherwise waived or extended
by the Agent in its sole discretion.

 

 

 